DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
A Preliminary Amendment was filed on 5/13/2020 which cancelled claims 1-2 and added claims 3-4.  Accordingly, an Office Action on the merits of claims 3-4 is as follows:

Duty to Disclose Information Material to Patentability 
In accordance with 37 CFR 1.56, Applicant is reminded of their duty to disclose all information known to that individual to be material to patentability.  Accordingly, references made available to the Applicant through foreign application reviews should be disclosed to the Examiner.  Additionally, cited documents in the specification do not amount to an Information Disclosure Statement.  Accordingly, please submit and IDS with all references contained in the specification and known to the Applicant.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 3-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of an abstract idea without significantly more. The claim(s) recite(s) a test method for characterizing the mechanical properties including the surface adhesion energy on the basis of an experimentally derived P-A relationship, where the adhesion energy is determined from one of several mathematical formulas or equations. This judicial exception is not integrated into a practical application because there are no additional claimed elements besides the formulas.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Considering claim 3, there are no positively recited steps to establish the metes and bounds of the method of characterizing the mechanical properties to which the Applicant is attempting to claim.  There are no method limitations to review for prior art purposes.  This appears to be mere statements of mathematical relationships that are not patent eligible subject matter.  Claim 4 is also rejected based on its dependency upon claim 3.  Based on the lack of any method steps, no prior art rejection can be made at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335. The examiner can normally be reached Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        June 18, 2022